DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub 2020/0128730 (Nakano).
Regarding claim 1, Nakano discloses a working part structure of a lawnmower comprising: a disk 31 rotatably supported by a main body of the lawnmower and configured to be rotated by a power source/motor 30; a blade 32 having a base end portion rotatably/swingably attached to an outer peripheral part of the disk via a pivot shaft (at 35, see Para [0058]) and a free end portion configured to protrude radially outward from an outer peripheral edge of the disk (See Fig 3A, 3B); and a blade guard 38 having a base end portion rotatably supported by the pivot shaft and a free end portion overlying the free end portion of the blade (generally at 40a, See Fig 4B); and a retaining feature (the overlay of 40a  over blade 32/39 and engaging portion 43 configured to substantially prevent a relative rotation between the blade and the blade guard.)
Regarding claim 6, Nakano discloses that at least a part of the blade guard is positioned on top of the blade 39 (See Figs 4A-4D).
Regarding claim 8, Nakano discloses that the free end portion of the blade guard projects radially outward beyond a free end edge of the blade.  (See Fig 4C).
Regarding claim 9, Nakano discloses that the blade guard can be made of synthetic resin, which would be softer than that of the blade to allow for elastic deformation of at least a portion of the blade guard (See Para [0021 and 0063]).
Regarding claim 11, Nakano discloses that the retaining feature is configured to substantially prevent the relative rotation between the free end portion of the blade and the free end portion of the blade guard around the pivot shaft/  (See Figs 4A-4D).

Allowable Subject Matter
Claim 10 is allowed.
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 10/7/2022, with respect to the rejection(s) of claim(s) 1-2 under DE 20200608527U1 (Duecker), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub 2020/0128730 (Nakano).
In light of the new reference for original claims 1-2, this Office Action is non-final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616